[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                           FILED
                                                                  U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                    NOVEMBER 22, 2011
                                       No. 11-10887
                                                                         JOHN LEY
                                                                           CLERK

                         D. C. Docket No. 1:09-cv-01036-CAP

ANDREA JONES,

                                                                  Plaintiff-Appellant,

                                            versus

DIRECTV, INC.,
THE DIRECTV GROUP, INC.,

                                                                  Defendants-Appellees.



                      Appeal from the United States District Court
                         for the Northern District of Georgia


                                   (November 22, 2011)

Before DUBINA, Chief Judge, COX, Circuit Judge, and GOLDBERG,* Judge.




       *
        Honorable Richard W. Goldberg, United States Court of International Trade Judge, sitting
by designation.
PER CURIAM:

      Appellant Andrea Jones appeals from the district court’s grant of a motion

to compel arbitration pursuant to an arbitration clause in her DirecTV service

agreement.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we affirm the judgment of the district court based upon

AT&T Mobility v. Concepcion, ___ U.S. ___, 131 S. Ct. 1760 (2011), and

Cappuccitti v. DirecTV, 623 F.3d 1118, 1126 (11th Cir. 2010).

      AFFIRMED.




                                         2